United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                 June 28, 2005
                         FOR THE FIFTH CIRCUIT
                         _____________________              Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-61065
                            Summary Calendar
                         _____________________

HUGH MAYRONNE,
                                                 Plaintiff - Appellant,

                                versus

REASSURE AMERICA LIFE INSURANCE CO.,
formerly known as Allied Life Insurance
Co.; UNKNOWN DEFENDANT,

                                             Defendants - Appellees.

__________________________________________________________________

           Appeal from the United States District Court
             for the Southern District of Mississippi
                        USDC No. 1:03-CV-542
_________________________________________________________________

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Hugh Mayronne appeals the district court’s grant of Reassure

America Life Insurance Company’s (“Reassure”) Motion for Summary

Judgment.   The district court ruled that Mayronne’s claims were

time barred under Miss. Code Ann. § 15-1-49, which imposes a three-

year limitation on claims of fraud.       Mayronne argues that the

district court erred in finding that the statute of limitations on

his fraud claims began to run in 1993 when he purchased his life

insurance policy from Allied Insurance Company (“Allied”), and that

     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the statute was not tolled by any act of fraudulent concealment on

the part of Reassure. He maintains that the statute of limitations

was tolled because representatives of Allied and its successor,

Reassure, fraudulently concealed the fact that Mayronne would be

required to pay premiums for more than seven years.

     For an act of fraudulent concealment to toll the statute of

limitations under Miss. Code § 15-1-67, the plaintiff must show

that some affirmative act of the defendant prevented the plaintiff

from discovering the claim and that the plaintiff exercised due

diligence to discover the claim.           Stephens v. Equitable Life

Assurance Society of U.S., 850 So. 2d 78, 84 (Miss. 2003).          Here,

Mayronne contends that Reassure fraudulently concealed Mayronne’s

claim when it failed to specifically address his assertion in a

March 1998 letter that he believed that his premiums would vanish

after seven years.    In rejecting Mayronne’s argument, the district

court concluded that Mayronne “has shown no act of [Reassure] that

affirmatively    prevented   [Mayronne]    from   discovering   that   the

provisions of his policies were different from what [Mayronne]

alleges he was told at the time he purchased them.”

     After reviewing the record and the parties’ briefs, we find

that the district court did not err in holding that Mayronne could

not show that Reassure committed an affirmative act of fraudulent

concealment     sufficient   to   toll    the   applicable   statute   of

limitations.     Reassure’s letter of March 1998 was a response to



                                    2
Mayronne’s letter, the focus of which was Mayronne’s discovery that

his insurance policy had decreased in value.       Reassure’s response

primarily addressed Mayronne’s concern about his policy’s reduction

in value.   However, it acknowledged that Mayronne’s position was

that the premiums would vanish in seven years.            Yet, there is

simply no indication that Reassure’s failure to address the issue

more specifically somehow precluded Mayronne from discovering a

discrepancy between Reassure’s previous representations to Mayronne

on that topic and the substance of Mayronne’s life insurance

policy.

     Mayronne was at all relevant times capable of reviewing his

policy, which would have revealed to him that the policy did not

provide for an end to his premiums after seven years.          In short, if

he had only read his policy, he would not need to ask for tolling

of the statute of limitations.     “[A] person is under an obligation

to read a contract before signing it, and will not as a general

rule be heard to complain of an oral misrepresentation the error of

which   would   have   been   disclosed   by   reading   the    contract.”

Stephens, 850 So. 2d at 82 (citing Godfrey, Basset & Kuykendall

Architects, Ltd. v. Huntington Lumber & Supply Co., 584 So. 2d 1254,

1257 (Miss. 1991)).    Thus, Mayronne cannot show an affirmative act




                                    3
of the defendant that would support fraudulent concealment or that

he exercised due diligence to discover his claim.2

     Accordingly, the statute of limitations was not tolled and the

district court’s grant of summary judgment is

                                                        AFFIRMED.




     2
      Reassure’s motion to strike portions of Mayronne’s reply
brief is denied.

                                4